DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 12A-13D and 18 contain improper shading which will render unsatisfactory reproduction characteristics.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11-12, 14-16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Matty (US 2015/0338844) in view of Cleary (US 6,123,544).
In regard to claim 1, Matty discloses an aligner attachment placement device (appliances which are designed and provided as part of a set of plurality of appliances 
 a frame (tooth receiving cavities 312/412 as seen in figures 3A-C and 4A-H) configured to extend over at least a portion of a dental arch (figures 3A-C and 4A-H and par 60 which discloses the tooth receiving cavity being adapted to fit a tooth); 
an aligner attachment (affixed appliance 420); 
a registration anchor (second portion 404) extending from the frame (figure 4a) and configured to hold the aligner attachment against a tooth surface at a predetermined position (see figure 4a and par 62 which discloses the second portion 404 being disposed to the center of the attachment 420); and
 a retention support (first portion 402) extending from a second side of the frame (see figure 4a) and configured to maintain the frame over the dental arch (par 62 and figure 4a which discloses the first portion being a tooth receiving cavity 400).
Matty fails to disclose an attachment support extending from a first side of the frame and the aligner attachment being frangibly connected to the attachment support. 
However, Cleary teaches an attachment support (frangible web and/or flexible stirrups 32) which extend from a first side of a frame (see figures 4-6, which show an extension from a frame component which covers a dental appliance 28) and an aligner attachment being frangibly connected to the attachment support (col 11, lines 33-38 which discloses the appliance 28 and the carrier arm being joined together by a frangible web which can be fractured and broken apart after the appliance is bonded to the patient’s tooth or flexible stirrups which snaps into the appliance 28 and is removable connected) for the purpose of enabling the positioning and stabilization of 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matty to include an attachment support extending from a first side of the frame and the aligner attachment being frangibly connected to the attachment support as set forth above by Cleary for the purpose of positioning and stabilization of the aligner attachment to the tooth while enabling easy removal of the aligner to the aligner attachment. 
In regard to claim 2, Matty/Cleary discloses the claimed invention as set forth above in claim 1. Cleary further teaches the aligner attachment (28) is coupled to the attachment support via a plurality of frangible portions (32 being a pair of flexible stirrups), for the reasons set forth above.
In regard to claim 3, Matty/Cleary discloses the claimed invention as set forth above in claim 1. Cleary further teaches the aligner attachment (28) is adapted to break away from the attachment support (32) at an interface region (see figures 5 and 6), for the reasons set forth above.
In regard to claim 4, Matty/Cleary discloses the claimed invention as set forth above in claim 1. Cleary further teaches the aligner attachment support (web/32) is configured as an attachment frame around the dental attachment (28, see figures 5-6), wherein the aligner attachment (28) is attached to the attachment frame by one or more frangible portions (see figures 5 and 6 and col 11, lines 5-14), for the reasons set forth above.

In regard to claim 7, Matty further teaches the contoured surface of the registration anchor corresponds to a surface of one or more of an incisor, canine, premolar, and molar of the dental arch (see par 62 discloses the first portion 404 being shaped to the cusp tooth).
In regard to claim 8, Matty/Cleary discloses the claimed invention as set forth above in claim 1. Cleary teaches the dental attachment (28) is configured to attach to the surface of the same tooth that a registration anchor (30) is configured to hold the dental attachment against (see figure 4), for the reasons set forth above.
In regard to claim 11, Matty further discloses the retention support is adapted to contact one or more lingual tooth surface (see figure 4a and 3c). 
In regard to claim 12, Matty further discloses the retention support is adapted to contact an interproximal region between two teeth (see figure 3c).
In regard to claim 14-15, Matty further discloses the aligner attachment (420) includes one or more auxiliary features that extend from the aligner attachment , wherein the auxiliary feature includes a wire or bracket (see figure 3a-c and 4a).
In regard to claim 16, Matty/Cleary discloses the claimed invention as set forth above in claim 1. Cleary further teaches a top surface of the frame is substantially flat (the top surface facing the opposing dentition of the occlusal surface is flat as seen in figure 4).

 a frame (tooth receiving cavities 312/412 as seen in figures 3A-C and 4A-H) configured to extend over at least a portion of a dental arch (figures 3A-C and 4A-H and par 60 which discloses the tooth receiving cavity being adapted to fit a tooth); 
a plurality of dental aligner attachments (affixed appliance 320/420); 
a plurality of registration anchors extending from the frame (second portion 404 and buccal facing surface of figure 3b), wherein each registration anchor is configured to hold the dental aligner attachment against a tooth surface at a predetermined position when the frame is worn over the dental arch (see figure 4a and par 62 which discloses the second portion 404 being disposed to the center of the attachment 420); and 
a plurality of retention supports extending from the frame (first portion 402 and lingual facing surface of figure 3b), wherein each retention support is configured to extend over a lingual surface of the dental arch when the frame is worn over the dental arch (see figure 3b), further wherein each retention support is configured to maintain the frame over the dental arch when the frame is worn over the dental arch (par 62 and figure 4a which discloses the first portion being a tooth receiving cavity 400).
Matty fails to disclose a top of the frame is flat, a plurality of attachment supports, wherein each attachment support is configured to extend over a buccal surface of the dental arch when the frame is worn over the dental arch, and wherein each dental 
However, Cleary teaches an attachment support (frangible web and/or flexible stirrups 32) which extend from a first side of a frame (see figures 4-6, which show an extension from a frame component which covers a dental appliance 28) and an aligner attachment being frangibly connected to the attachment support (col 11, lines 33-38 which discloses the appliance 28 and the carrier arm being joined together by a frangible web which can be fractured and broken apart after the appliance is bonded to the patient’s tooth or flexible stirrups which snaps into the appliance 28 and is removable connected) and a top surface of the frame is substantially flat (the top surface facing the opposing dentition of the occlusal surface is flat as seen in figure 4) for the purpose of enabling the positioning and stabilization of the aligner attachment to the tooth, while enabling easy removal of the aligner to the aligner attachment (col 11, lines 5-25).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matty to disclose a top of the frame is flat, a plurality of attachment supports, wherein each attachment support is configured to extend over a buccal surface of the dental arch when the frame is worn over the dental arch, and wherein each dental aligner attachment is frangibly connected to one of the attachment supports of the plurality of attachment supports as set forth above by Cleary for the purpose of positioning and stabilization of the aligner attachment to the tooth while enabling easy removal of the aligner to the aligner attachment.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matty et al in view of Cleary as applied to claim 1 above, and further in view of  Primus et al (US 2009/0220920).
In regard to claim 5, Matty/Cleary discloses the claimed invention as set forth above in claim 1, but fails to disclose the dental attachment includes a textured surface on a tooth-facing side to increase a bond strength of the dental attachment to the tooth surface.
However, Primus teaches a dental attachment (bracket 10) includes a textured surface on a tooth-facing side (roughened surface 22) to increase a bond strength of the dental attachment to the tooth surface (where this is a resulting effect of a roughened surface which is attached to a tooth using a dental material as disclosed in par 26) for the purpose of curing the dental bracket to the surface of the tooth (par 32-33).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matty/Cleary to have the dental attachment includes a textured surface on a tooth-facing side to increase a bond strength of the dental attachment to the tooth surface as disclosed by Primus for the purpose of bonding the dental attachment to the surface of the tooth with a dental curing material.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matty et al in view of Cleary as applied to claim 1 above, and further in view of Ipenburg (US 5,791,896).

However, Ipenburg teaches a dental attachment (34) configured to attach to a surface of a different tooth (such as tooth 7) than a registration anchor (fastening clement 30) is configured to hold the dental attachment against (see figure 7) for the purpose of enabling the positioning of the bracket to be attached at an optimized and adjustable position (col 6, lines 40-450),
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matty/Cleary to have the dental attachment configured to attach to the surface of a different tooth than the registration anchor is configured to bold the dental attachment against as taught by Ipenburg for the purpose of enabling optimized and adjustable positioning of the dental attachment.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matty et al in view of Cleary as applied to claim 1 above, and further in view of Kuo et al (US 2018/0344431).
In regard to claim 10, Matty/Cleary discloses the claimed invention as set forth above in claim 1. Cleary further teaches the device (figure 4) includes at least two registration anchors (30), but fails to disclose the attachment support is between the at least two registration anchors along a length of the frame.
However, Kuo teaches at least two registration anchors (two longitudinal rods 24) which has an attachment support (traverse rod 25) is between the at least two 
As both Cleary and Kuo disclose at least two registration anchors with an attachment support (Cleary figure 5-6 and Kuo figure 2), it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the attachment support placement of Cleary with the attachment support between the at least two registration anchors along a length of the frame of Kuo to achieve the predictable results of placing a dental appliance in the correct position. See MPEP 2143.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matty in view of Cleary as applied to claim 1 above, and further in view of Tong et al (US 2018/0303583).
In regard to claim 13, Matty/Cleary discloses the claimed invention as set forth above for claim 1, but fails to disclose further comprising an integrated device identifier.
However, Tong teaches a dental attachment placement device (indirect bonding tray 100) which further comprises an integrated device identifier (the prior art discloses the functional and structural equivalent which is a barcode or RFID tag, as set forth in par 33) for the purpose of encouraging proper registration between the components of the dental attachment placement device and the teeth they are configured (par 33).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matty/Cleary to include an integrated device identifier as taught by Tong for the purpose of enabling and confirming .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Matty in view of Cleary as applied to claim 1 above, and further in view of Dellinger (US 4,360,341).
In regard to claim 38, Matty/Cleary disclose the claimed invention as set forth above in claim 1, but fails to disclose the retention support includes: an arched or angled portion that extends from the frame and is configured to be separated from the dental arch by a space; and a contact portion at a distal end of the arched or angled portion, the contact portion configured to contact one or more teeth, gums, or one or more teeth and gums of the dental arch.
However, Dellinger teaches a retention support (arch shaped fixture 32) includes an arched or angled portion (extension 34) that extends from a frame (36) and is configured to be separated from the dental arch by a space (preoccupied by filler 20) and a contact portion at a distal end of the arched or angled portion, the contact portion configured to contact one or more teeth, gums, or one or more teeth and gums of the dental arch (see figure 3) for the purpose of engaging the labial surface of the tooth at a point slightly below the gum line to utilize the facilitate the bonding of the bracket (col 3, lines 25-32).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Matty/Cleary to have the retention support includes: an arched or angled portion that extends from the frame and is configured to be separated from the dental arch by a space; and a contact portion at a .
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Matty et al in view of Cleary as applied to claim 28 above, and further in view of Dellinger.
In regard to claim 42, Matty/Cleary disclose the claimed invention as set forth above in claim 1, but fails to disclose the retention support includes: an arched or angled portion that extends from the frame and is configured to be separated from the dental arch by a space; and a contact portion at a distal end of the arched or angled portion, the contact portion configured to contact one or more teeth, gums, or one or more teeth and gums of the dental arch.
However, Dellinger teaches a retention support (arch shaped fixture 32) includes an arched or angled portion (extension 34) that extends from a frame (36) and is configured to be separated from the dental arch by a space (preoccupied by filler 20) and a contact portion at a distal end of the arched or angled portion, the contact portion configured to contact one or more teeth, gums, or one or more teeth and gums of the dental arch (see figure 3) for the purpose of engaging the labial surface of the tooth at a point slightly below the gum line to utilize the facilitate the bonding of the bracket (col 3, lines 25-32).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Matty/Cleary to have the retention .
Allowable Subject Matter
Claims 17-27 and 40-41 allowed.
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Cleary which discloses a frame, an aligner attachment, a first and second registration anchor extending from the frame, but fails to disclose the first registration anchor is separated by the second registration anchor by a gap portion of the frame that spans one or more teeth along the portion of the dental arch without registering with an occlusal surface of the one or more teeth as set forth in claims 17 and 39. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 17 and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772